Citation Nr: 1108118	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  03-12 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a foot disability, to include club feet and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.

In February 2008, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a foot condition, to include club feet and degenerative joint disease for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board notes that this claim was previously, finally denied in April 2000.  However, as pointed out by the Veteran's representative the Veteran has submitted a relevant service treatment record that was not considered at the time of the last final denial.  Accordingly, the claim will be addressed on the merits.  See 38 C.F.R. § 3.156(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a foot disability, to include club feet and degenerative joint disease.

The Veteran asserts that he has club feet that were aggravated during service.  


On multiple occasions the Veteran has reported that he was born with club feet.  A May 2000 statement from the Veteran's father also notes that the Veteran was born with club feet.  

At the time of the Veteran's enlistment into service, examination of the feet was normal.  He reported treatment for club feet in infancy, including braces.  A physician's summary noted that he was now in good condition.  In January 1973, the Veteran complained of his feet getting stiff.  He claimed that his feet were expanding and painful at times.  The impression was arthralgia of questionable etiology.  The Veteran was involved in an automobile accident in September 1973 and reported pain in the right foot.  Examination revealed that the head of the right 5th metatarsal was prominent with surrounding tenderness.  There was no edema, but there was an abrasion of the dorsal surface of the left 3rd and 4th toes.  The impression at that time was contusions of the right foot, lateral surface, and abrasions of left 3rd and 4th toes.  Examination of the feet at separation was abnormal and the examiner noted club foot bilaterally.  In a report of medical history completed in connection with that examination, the Veteran reported having had foot trouble.  The physician's summary noted that the Veteran had no current medical problems.  

The Veteran reports severe pain in the ankles, difficulty walking, and swelling during service and thereafter.  

VA podiatry notes indicate that the Veteran reported having club feet as a child.  Ankylosis of the rearfoot complex left greater than right was diagnosed.  It was noted that the Veteran had residuals of club foot deformity dating back to childhood.  Notably, in September 2000, a VA podiatrist reported that the Veteran showed talar morphology consistent with congenital talipes equinovarus (club foot), left greater than right.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA 

compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id. 

The Veteran has not been provided a VA examination.  Medical records show complaints related to the feet during service and a current disability of the feet, and the Veteran asserts that he has had symptomatology related to his feet since service.  In light of the above, the Board finds that the Veteran should be provided a VA examination to determine the nature of any current disability of the feet.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim will be denied.  

VA outpatient treatment records indicate the Veteran applied for disability benefits from the Social Security Administration (SSA).  The documents pertaining to this application have not been associated with the claims folder.  The Board recognizes that evidence has been obtained that shows that the Veteran is not in receipt of SSA benefits; however, such does not foreclose the possibility that the Veteran applied for benefits, submitted relevant evidence, and then was denied benefits.  In fact, in April 2000, the Veteran told a VA social worker that he had been denied SSA disability benefits on four occasions.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010).

A March 2008 VA letter requested that the Veteran submit authorization for VA to obtain relevant treatment records from the Shriner's Hospital.  No authorization was provided by the Veteran.  However, in a November 2009 letter sent to the Board, the Veteran reported that he had copies of these records.  On remand, the Veteran should be asked to provide copies of the above records and authorization to obtain any outstanding, relevant treatment records.  If the Veteran complies, such records should be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Centers in Coatesville (dating since March 2009), Lebanon (dating since March 2008), and Philadelphia (dating since March 2008).

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits.


3.  Ask the Veteran to submit relevant records from the Shiner's Hospital.  Also, ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a foot condition, to include club feet and degenerative joint disease.  After securing any necessary release, obtain any records which are not duplicates of those in the claims file.  

4.  Schedule the Veteran for a VA foot examination to identify and determine the nature of any current disabilities of the feet, to include club feet and degenerative joint disease, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran: 

(a) The examiner should clearly identify all current disorders of the feet. 
(b) The examiner should provide an opinion as to whether the previously diagnosed club feet a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature) or is it a congenital disease or disorder (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a 

characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?
(c) The examiner should provide an opinion, for each foot, as to whether a pre-existing club feet condition permanently worsened beyond normal progression (aggravated) during service?
(d) As to any other diagnosed foot disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified disorder in each foot arose during service or is otherwise related to service.  If the examiner determines that the Veteran's club feet were aggravated by service, the examiner should indicate whether the current foot disorders are related to that aggravation.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


